DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of US Patent 10,395,652 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims of Instant Application 17/075,195
Claims of US PATENT 10,395,652 B2
1. A personal information assistant computing system comprising: 
a computing device comprising: 

a processor; and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the computing device to: configure a personal information assistant computing platform at least partially executing on the computing device based on user-specific information; 
receive, by the personal information assistant computing platform, an action request and one or more parameters associated with the action request from a user; 
analyze, by the personal information assistant computing platform, the action request and the one or more parameters associated with the action request to determine a task to be performed in response to the action request; based on determining the task to be performed, generate, by an adaptive learning engine of the personal information assistant computing platform, a first personal information assistant from a plurality of personal information assistant templates corresponding to different types of functionalities and different user-specific information, wherein the first personal information assistant is generated based on the user-specific information and the action request; and 








transmit, by the first personal information assistant, at least one message to a remote computing system in performance of the task, wherein the first personal information assistant functions as a proxy for the user in response to at least one response received from the remote computing system.
1. A personal information assistant computing system comprising: 
a computing device associated with a user comprising: 
a processor; and 
a non-transitory memory device storing instructions that, when executed by the processor, cause to computing device to: 
determine user-specific information of the user during an initial sign-up by the user to participate in a personal information assistant program; 

receive, via a user accessible input, an action request in a natural language communication from the user; 
identify a first personal information assistant template based on the user-specific information and a type of action requested in the natural language communication; 


generate a first personal information assistant using a first personal information assistant template, wherein the memory device stores a plurality of personal information assistant templates corresponding to different types of functionalities and different user-specific information; 
analyze, by the first personal information assistant, the action request to determine a task to be performed by the first personal information assistant in response to the action request, wherein the first personal information assistant analyzes the action request based on user information stored in an encrypted data store associated with the user;
transmit, by the first personal information assistant, at least one message to a remote computing system in performance of the task, wherein the first personal information assistant interacts as a proxy for the user in response to at least one response received from the remote computing system; 
communicate, via an output device, a result of the task to the user, wherein the output device comprises at least one of a display device or an audio device; identify user preferences by analyzing at least one of the at least one message and the result of the task; and adapt the first personal information assistant template based on the identified user preferences, including modifying the first personal information assistant template to change a functionality of a second personal information assistant generated using the first personal information assistant template.
5. The personal information assistant computing system of claim 1, wherein the first personal information assistant comprises an application running at least partially on a user computing device associated with the user.
5. The personal information assistant computing system of claim 1, wherein the first personal information assistant comprises an application running at least partially on the computing device associated with the user and at least partially on the personal information assistant computing platform.
6. The personal information assistant computing system of claim 1, comprising: the remote computing system, wherein the remote computing system comprises a second personal information assistant operating at least partially on the remote computing system, wherein the second personal information assistant is configured to perform the task determined by the personal information assistant computing platform.
6. The personal information assistant computing system of claim 1, comprising: the remote computing system, wherein the remote computing system comprises a second personal information assistant operating at least partially on the remote computing system, wherein the second personal information assistant is configured to perform a particular task associated with the remote computing system and/or assist actions performed by a user of the remote computing system.
7. The personal information assistant computing system of claim 6, wherein the remote computing system is configured to facilitate providing a product or service to the user.
7. The personal information assistant computing system of claim 6, wherein the remote computing system is configured to facilitate providing a product or service to the user.


Claims 9-19 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of US Patent 10,395,652 B2, in a similar manner as claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of US Patent 10,395,652 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other. This is not repeated in the table above.

Claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of US Patent 10,854,203 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims of Instant Application 17/075,195
Claims of US PATENT 10,854,203 B2
1. A personal information assistant computing system comprising: a computing device comprising: a processor; and 
a non-transitory memory device storing instructions that, when executed by the processor, cause the computing device to: configure a personal information assistant computing platform at least partially executing on the computing device based on user-specific information; 




receive, by the personal information assistant computing platform, an action request and one or more parameters associated with the action request from a user; 
analyze, by the personal information assistant computing platform, the action request and the one or more parameters associated with the action request to determine a task to be performed in response to the action request; based on determining the task to be performed, 





generate, by an adaptive learning engine of the personal information assistant computing platform, a first personal information assistant from a plurality of personal information assistant templates corresponding to different types of functionalities and different user-specific information, wherein the first personal information assistant is generated based on the user-specific information and the action request; and 



transmit, by the first personal information assistant, at least one message to a remote computing system in performance of the task, wherein the first personal information assistant functions as a proxy for the user in response to at least one response received from the remote computing system.
1. A personal information assistant computing system comprising: a computing device comprising: a processor; and a non-transitory memory device storing instructions that, when executed by the processor, cause the computing device to: 
determine, by a personal information assistant computing platform at least partially executing on the computing device, user-specific information of the user as part of a user indicating a desire to participate in a personal information assistant program provided by the personal information assistant computing platform; 
receive, by the personal information assistant computing platform, an action request in a natural language communication from the user; 

select, by an adaptive learning engine of the personal information assistant computing platform, a first personal information assistant template from a plurality of personal information assistant templates corresponding to different types of functionalities and different user-specific information, wherein the first personal information assistant template is selected based on the user-specific information and a type of action requested in the natural language communication;
generate, by the adaptive learning engine, a first personal information assistant using the selected first personal information assistant template, wherein the memory device stores the plurality of personal information assistant templates; analyze, by the first personal information assistant, the action request to determine a task to be performed by the first personal information assistant in response to the action request, wherein the first personal information assistant analyzes the action request based on user information stored in a data store associated with the user; and 
transmit, by the first personal information assistant, at least one message to a remote computing system in performance of the task, wherein the first personal information assistant functions as a proxy for the user in response to at least one response received from the remote computing system.
5. The personal information assistant computing system of claim 1, wherein the first personal information assistant comprises an application running at least partially on a user computing device associated with the user.
5. The personal information assistant computing system of claim 1, wherein the first personal information assistant comprises an application running at least partially on a user computing device associated with the user.
6. The personal information assistant computing system of claim 1, comprising: the remote computing system, wherein the remote computing system comprises a second personal information assistant operating at least partially on the remote computing system, wherein the second personal information assistant is configured to perform the task determined by the personal information assistant computing platform.
6. The personal information assistant computing system of claim 1, comprising: the remote computing system, wherein the remote computing system comprises a second personal information assistant operating at least partially on the remote computing system, wherein the second personal information assistant is configured to perform a particular task associated with the remote computing system and/or assist actions performed by a user of the remote computing system.
7. The personal information assistant computing system of claim 6, wherein the remote computing system is configured to facilitate providing a product or service to the user.
7. The personal information assistant computing system of claim 6, wherein the remote computing system is configured to facilitate providing a product or service to the user.


Claims 9-17 & 19-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of US Patent 10,854,203 B2, in a similar manner as claims 1 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-7 of US Patent 10,854,203 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other. This is not repeated in the table above.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, and similarly regarding claims 9 and 16, the prior art of record, alone or in combination, fails to teach at least “analyze, by the personal information assistant computing platform, the action request and the one or more parameters associated with the action request to determine a task to be performed in response to the action request; based on determining the task to be performed, generate, by an adaptive learning engine of the personal information assistant computing platform, a first personal information assistant from a plurality of personal information assistant templates corresponding to different types of functionalities and different user-specific information, wherein the first personal information assistant is generated based on the user-specific information and the action request; and transmit, by the first personal information assistant, at least one message to a remote computing system in performance of the task, wherein the first personal information assistant functions as a proxy for the user in response to at least one response received from the remote computing system.”
At best, Kannan (US 20160203002) describes in paragraphs 41-44 “receiv[ing] information from various modules of the digital personal assistant 120, such as the UI input processing engine 222, a personalized information store 226, and the command data structure 140, and the control logic 224 can make decisions and perform operations based on the received information.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669